 
 
IA 
111th CONGRESS
2d Session
H. J. RES. 76 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2010 
Mr. Skelton (for himself, Mr. Peterson, and Mrs. Emerson) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
 
JOINT RESOLUTION 
Disapproving a rule submitted by the Environmental Protection Agency relating to the endangerment finding and the cause or contribute findings for greenhouse gases under section 202(a) of the Clean Air Act. 
 
 
That Congress disapproves the rule submitted by the Environmental Protection Agency relating to the endangerment finding and the cause or contribute findings for greenhouse gases under section 202(a) of the Clean Air Act (published at 74 Fed. Reg. 66496 (December 15, 2009)), and such rule shall have no force or effect. 
 
